                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WISCONSIN

 STATE OF WISCONSIN DEPARTMENT OF
 WORI<FORCE DEVELOPMENT,
 DIVISION OF VOCATIONAL REHABILITATION,
                                                                    Case No. 18-cv-220-jdp
          Petitioner,
    V.

 UNITED STATES DEPARTMENT OF EDUCATION,
 BETSY DEVOS, in her official capacity as Secretary of the
 United States Department of Education,
 and THERESA TAYLOR,

         Respondents.


                              AMENDED JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of petitioner

State of Wisconsin Department of Workforce Development, Division of Vocational

Rehabilitation (DWD) against respondent Theresa Taylor vacating and reversing a decision

of the United States Department of Education awarding money damages and a permanent

vending machine services contract for the Racine Correctional Institution and Sturtevant

Transitional Facility to respondent.

                                     1}f
Approved as to form this         1         day of January, 2020.



James.Peterson
District Judge


                        v                     -
Peter Oppeneer                                               Date
Clerk of Court
